Citation Nr: 1010089	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-03 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for chronic obstructive pulmonary disease 
(COPD).

2.  Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to 
December 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The record shows that service connection for bronchial asthma 
was denied in an unappealed January 1967 decision.  The 
record at the time did not establish the presence of COPD, 
and the instant claim is limited to COPD, and does not 
involve the bronchial asthma.  For this reason, the Board has 
listed the COPD issue as an original claim.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In December 2009, the Veteran did not appear at a hearing 
before the Board. Without good cause shown for the failure to 
appear, the request for the hearing is deemed withdrawn.  38 
C.F.R. § 20.704(d) (2009).

Following the issuance of the last supplemental statement of 
the case in July 2009, the Veteran submitted to the Board 
additional evidence without a waiver of initial consideration 
of the evidence by the agency of original jurisdiction.  As 
the additional evidence consists of either copies of the 
documents already of record and considered by the RO or do 
not have a direct relation to the claims, the evidence does 
not have a bearing on the appellate issues.  Accordingly, 
referral of the evidence to the RO is not warranted.  38 
C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease did not originate 
in service or until decades thereafter, is not otherwise 
related to service, and was not caused or chronically 
worsened by service-connected disability.

2.  The Veteran's minimally advanced pulmonary tuberculosis 
was found to be inactive as of May 1957, and the Veteran does 
not currently manifest any residuals of pulmonary 
tuberculosis.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service, nor is it proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for a compensable evaluation for the 
Veteran's pulmonary tuberculosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Code 6723 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-VCAA notice by letters, dated in November 
2005 and May 2006.  The notice included the type of evidence 
needed to substantiate the claim for a compensable rating for 
the service connected pulmonary tuberculosis, namely, 
evidence that the symptoms had increased.  The notice 
included the type of evidence needed to substantiate the 
underlying claim of service connection for chronic pulmonary 
obstructive disease.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. 
Cir. 2009) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, records from private medical 
caregivers, and afforded the Veteran a VA examination in 
December 2005.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 





Common Factual Background

In August 1955, during the Veteran's separation examination, 
a chest x-ray demonstrated findings suspicious for 
tuberculosis.  The Veteran had otherwise been and remained 
asymptomatic.  A skin test later confirmed the tuberculosis.  
The findings delayed the Veteran's discharge and he was 
hospitalized for a work-up and treatment of the tuberculosis.  
He received a medical discharge in December 1955 for the 
tuberculosis and was transferred to VA for further treatment.  
The treatment included a wedge resection to remove a small 
coin shaped lesion in the spical posterior aspect of the left 
upper lobe in December 1955.

The Veteran's DD Form 214 and the service treatment records 
state the Veteran served as a clerk or typist in the United 
States Air Force at various bases in the United States and 
Japan.

In May 1957, he underwent a disability examination by the Air 
Force which revealed lungs that expanded equally and the 
lungs bilaterally were clear to auscultation and percussion.  
The Veteran did not have any shortness of breath, coughing, 
or sputum.  A chest x-ray revealed minimal fibrosis in the 
upper third of the left lung which was attributed to an old 
inactive tuberculosis infection.  There was no sign of active 
disease in the chest.

In November 1958, in a private evaluation, it was noted he 
had no evidence of active tuberculosis even though his 
tuberculosis medications had been stopped some time before 
the evaluation.  A series of x-rays were all negative for 
active disease.  

A chest x-ray in 1964 was interpreted as clear.

In December 1966, the Veteran was diagnosed and treated for 
bronchial asthma.

In January 1967, VA granted service connection for 
tuberculosis but rated it as noncompensable since there were 
no signs, symptoms or indications of an active disease.  In 
the same rating decision, service connection for bronchial 
asthma was denied.  The Veteran never appealed this 
determination and by operation of law, the unappealed rating 
decision became final.  38 U.S.C.A. § 7105.  

In March and early April 1999, the Veteran was hospitalized 
for an upper respiratory tract infection, atrial 
fibrillation, COPD, and hemoperfusion secondary to coumadin 
toxicity.  The COPD was diagnosed based on the chest x-rays, 
otherwise, the x-rays did not reveal any infiltrates or 
consolidations.  In the history he gave to his physicians, he 
advised them he had undergone a lung operation in service 
which he first claimed as a lobectomy due to a gunshot wound 
and later claimed was due to shrapnel.

A chest x-ray in April 1999 noted continued opacification of 
the lower half of the left hemithorax and bullous 
emphysematous type changes throughout the left lung with 
almost no normal parenchyma.  The right lung appeared to be 
well aerated.

His regular physician, Dr. M. R-D., saw him in a follow-up 
visit in May 1999 and noted no problems with his lungs.  
Findings from the April 1999 x-ray were believed to be blood 
that resulted from his reaction to coumadin.

In July 1999, Dr. R-D. described the Veteran's COPD as stable 
with fluid location.  She also noted that the pulmonary 
emphysema /hemorrhagic episode with coumadin remained present 
on the CT scan.

The next treatment with Dr. R-D. appears to be April 2004 
where she noted the Veteran was breathing pretty good.  He 
had reported the left lobectomy was secondary to trauma or a 
gunshot wound but now attributed the surgery to gas fumes.  
He also admitted 50 pack years smoking history.  

In August 2004, the Veteran told Dr. R-D that in service, he 
was assigned to cut apart planes that had been shot down.  
This exposed him to fumes in enclosed spaces.  On this 
occasion, she found the Veteran's lungs in good condition.  
Lung auscultation revealed no rales, rhonchi, wheezing, or 
rubs.

An August 2005 chest x-ray study demonstrated the Veteran did 
not have an acute disease.  Radiopacity in the right apex and 
linear opacity in the left lung was observed.  These findings 
might represent scarring.  The studies also revealed a left 
hilar fullness that might be secondary to prominent pulmonary 
vasculature but adenopathy or a mass could not be excluded.

In October 2005, the Veteran filed the current claim as a 
"lung condition."  Because the evidence indicates that the 
Veteran now had chronic obstructive pulmonary disease (COPD), 
but as his tuberculosis was already service connected, and as 
a different legal theory applies to each condition, the RO 
and now the Board has separately addressed the two issues as 
set forth on the first page of the decision.

In November 2005, Dr. R-D. wrote a letter relating the 
Veteran's report of exposure to fumes and plane parts.  She 
cautioned that she did not have any records to substantiate 
that this job caused his lobectomy.  Dr. R-D. did have the 
portion of his service treatment records which indicated the 
Veteran underwent a left lung wedge resection to remove a 
tuberculoma.  Her review of the records could not lead her to 
conclude if "he contracted this during placement."  

In December 2005, the Veteran underwent a VA examination.  
The examiner noted that the Veteran had very poor breath 
sounds everywhere, and some rhonchi, but no wheezes.  The 
breath sounds were so poor in the upper half of the left lung 
that indicated bullous emphysema, but the same findings could 
also result from scarring, chronic pneumothorax, or some 
other indolent finding.  A chest X-ray confirmed the 
diagnosis of bullous emphysema.  The Veteran was noted to 
have COPD and reported he use to be a heavy smoker and still 
had an occasional cigarette.  The examiner concluded that the 
bullous emphysema is a late residual of COPD and is not 
specifically related etiologically to tuberculosis or any 
specific fungus or mycobacterial infection.  He also stated 
there were no current residuals to the operation to remove 
the tuberculosis or whatever mycobacterial infections lead to 
the surgery.  The severe COPD was secondary to prolonged 
cigarette abuse.

In May 2006, another VA physician reviewed the Veteran's 
medical records.  The physician noted the Veteran had been a 
heavy smoker for many years, starting when he was 15 years 
old.  Chest x-rays and pulmonary function tests were 
suggestive of COPD.  He had a FEV1 to FVC ratio of 55 
percent, a FEV1 of 1.91, which is 68 percent, and a FVC of 
1,46, which is 81 percent, with no significant change on 
bronchodilation.  The VA physician reached an opinion that 
the COPD was not due to the tuberculosis with a small wedge 
resection of the left upper lobe.  The Veteran developed 
bullous emphysema after many years of smoking and smoking was 
the most likely cause of COPD.

In May 2007, Dr. R-D saw the Veteran for conditions other 
than those that involved his lungs.  Nevertheless lung 
auscultation revealed no rales, rhonchi, wheezing, or rubs.

In May 2008, the Veteran sought treatment for vertigo but 
again, lung auscultation revealed no rales, rhonchi, 
wheezing, or rubs.

In July 2009, Dr. R-D. examined the Veteran's lungs and lung 
auscultation revealed no rales, rhonchi, wheezing, or rubs.  
He had apparently had a recent episode of bronchitis the 
previous May but it apparently resolved.

Service Connection-Chronic Obstructive Pulmonary Disorder

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

The term "disability" in 38 U.S.C.A. § 1110 means impairment 
of earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en 
banc).  In October 2006, 38 C.F.R. § 3.310(a) was amended to 
conform with Allen; additionally, other substantive changes 
were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform 
to Allen apply.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

Secondary service connection may also be warranted for 
disability proximately due to or the result of a service 
connected disorder and where aggravation of a nonservice 
connected disorder is proximately due to or the result of a 
service- connected disability.  38 C.F.R. § 3.310(a).  
Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).


Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where an appellant is seeking service 
connection. 38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholoson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

On the basis of the service treatment records, COPD was not 
affirmatively shown during service, and service connection 
under 38 U.S.C.A. §§ 1110 and § 1131 and 38 C.F.R. § 3.303(a) 
is not established.

Nevertheless, service connection for COPD may still be 
established by continuity of symptomatology after service, or 
by the diagnosis of the disability after service, when all 
the evidence, including that pertinent to service, 
establishes that the condition was incurred in service.

After service, the first indication the Veteran had COPD was 
1999, as reflected by the Veteran hospital admission in March 
and early April 1999.  His pulmonary tuberculosis had been 
inactive since his in-service surgery and also did not play a 
role in the development of COPD.  He also had been diagnosed 
with bronchial asthma but there is no medical evidence that 
this condition may be associated with COPD.  In addition, VA 
has already determined this condition is not service 
connected.  The absence of documented complaints associated 
with the Veteran's COPD from 1951 the 1999 is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the Veteran's entire medical 
history, including a lengthy period of absence of 
complaints).  For this reason, the preponderance of the 
evidence is against the claim of service connection for COPD 
based on continuity of symptomatology under 38 C.F.R. § 
3.303(b).

On the question of whether service connection may be granted 
on the basis that the COPD was first diagnosed after service, 
considering all the evidence, including that pertinent to 
service under 38 C.F.R. § 3.303(d), after service, COPD was 
first documented in the March and April 1999 hospitalization 
more than a decade after service.  And there is no competent 
medical evidence that associates COPD to an injury, disease, 
or event of service origin.

The medical evidence does associate chronic obstructive 
pulmonary disease with the veteran's cigarette smoking.  As 
the claim of service connection for chronic obstructive 
pulmonary disease was received after June 1998, a disability 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  38 U.S.C.A. § 1103 
(West 2000); 38 C.F.R. § 3.300 (2009).  Therefore, as a 
matter of law, any claim received by VA after June 9, 1998, 
is subject to this restriction.  In this case, the Veteran 
filed his claim of service connection for COPD in 2004, and 
therefore service connection for COPD on the basis of tobacco 
use in service is precluded by law.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.

The Board recognizes that the Veteran has pointed to exposure 
to fumes and plane parts as the cause of his COPD.  It is 
true the Veteran is competent to give evidence about what he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact 
finder, is obligated to determine the probative value or 
weight of the lay evidence, namely, the veteran's statements 
and testimony, in deciding whether the Veteran's assertions 
of exposure lead to his COPD.

There is evidence that refutes the Veteran's assertions of 
exposure to harmful materials.  The Veteran's service records 
establish he worked as a clerk or typist while in service, 
not in plane maintenance or any other position that resulted 
in exposure to fumes and other similar materials.  
Furthermore, he gave various conflicting facts to his 
caregivers such as telling them his lung surgery was due to 
gunshot wounds or shrapnel.  Based on the foregoing, the 
Board finds the Veteran is not credible regarding his 
assertions that he was exposed to harmful material that 
caused or contributed to his COPD.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).  See 
also Curry v. Brown, 7 Vet. App. 59, 68 (1994), 
(contemporaneous evidence has greater probative value than 
history as reported by the appellant).

To the extent that the Veteran is offering as an opinion on 
causation, a lay opinion is limited to inferences which are 
rationally based on the Veteran's perception and does not 
require specialized knowledge.  In the Board's opinion, the 
matter of determining the etiology of a non-observable and 
multifactorial disease such as COPD clearly requires 
specialized knowledge, education, training, or experience.  
As there is no indication that the Veteran is qualified 
through specialized knowledge, education, training, or 
experience to offer such an opinion, his statements and 
testimony are not competent evidence and can not be 
considered as evidence in support of the claim.  Where the 
determinative issue involves a question of medical causation, 
which is not capable of lay observation, competent medical 
evidence is required to substantiate the claim, because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

To the extent the Veteran is relying on the opinions of Dr. 
R-D, including the November 2005 report, a medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Her report is 
based upon the Veteran's assertions that he was exposed to 
fumes.  As noted, that history is not credible and 
inaccurate.  Further, the doctor also stated she could not 
confirm the history reported to her by the Veteran. 

The only competent medical evidence of record consists of VA 
opinions in December 2005 and May 2006.  Combined, this 
medical evidence establishes that the Veteran's service, 
including the appearance and treatment of pulmonary 
tuberculosis, did not cause or contribute to the subsequent 
COPD.  

In sum, there is no competent or credible evidence of COPD or 
a precipitating event in service, no credible evidence of 
continuity of any symptoms since service, and no competent 
evidence linking the current COPD to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply, and 
the claim is denied.  38 U.S.C.A. § 5107(b).

Increased Rating for Tuberculosis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where the Veteran was entitled to compensation for 
tuberculosis on August 19, 1968, inactive minimal chronic 
pulmonary tuberculosis is to be evaluated under the General 
Rating Formula for Inactive Pulmonary Tuberculosis.  Inactive 
chronic pulmonary tuberculosis will be assigned a 100 percent 
schedular evaluation for two years after the date of 
inactivity following active pulmonary tuberculosis which was 
clinically identified during active service or subsequent 
thereto.  A 50 percent evaluation is thereafter to be 
assigned for four years, or in any event, to six years after 
the date of inactivity.  A 30 percent evaluation will 
thereafter be assigned for five years, or in any event, to 
eleven years after the date of inactivity.  A noncompensable 
evaluation will thereafter be assigned eleven years after the 
date of inactivity.

A minimum 30 percent evaluation is warranted following far 
advanced lesions diagnosed at any time while the disease 
process was active.  A 20 percent evaluation is warranted 
following moderately advanced lesions with continued 
disability such as emphysema, dyspnea on exertion, or an 
impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6723 
(2009).

Analysis

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran was awarded service connection for inactive minimally 
advanced chronic pulmonary tuberculosis effective as of 
January 1967.  Before that date, his pulmonary tuberculosis 
was determined to be inactive as of May 1957.  The clinical 
record is devoid of any competent evidence reflecting a 
reoccurrence of pulmonary tuberculosis since that date.  VA 
examiners have not suggested any reactivation of the 
tuberculosis, and have not found any current residuals.  To 
the contrary, the examiner's specifically indicated that the 
Veteran's current lung condition consists of COPD changes.

The Veteran asserts he has to take medications and use a 
nebulizer for his tuberculosis.  Given the absence of any 
suggestion by his treating or examining physicians that he 
has active tuberculosis, or that the Veteran requires 
treatment for any residuals of tuberculosis, the Board finds 
his statements are unsupported by the record, and that his 
recollection of the precipitating need for the medications 
lacks credibility.  To the extent he instead is asserting his 
own opinion on the matter, although a layperson may, in some 
cases, provide a diagnosis of a disorder, the determination 
of whether one has pulmonary tuberculosis or any residuals is 
one well outside the realm of the layperson to address.  

At all relevant times, the Veteran's clinical findings fall 
directly within the criteria for a noncompensable evaluation 
under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6723 (2009).  Therefore, the Board concludes that a 
compensable evaluation is not warranted for the Veteran's 
inactive pulmonary tuberculosis at any time during the 
pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 
505, 519 (2007).  Given that fact, referral for consideration 
of assignment of an evaluation on an extra-schedular basis is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2009).  

As the preponderance of the evidence is against a compensable 
rating for pulmonary tuberculosis, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.


ORDER

Service connection, to include on a secondary basis, for 
chronic obstructive pulmonary disease is denied.

A compensable rating for pulmonary tuberculosis is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


